DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Currently there appears to be no drawings present in the invention. The drawings are assumed to be Figures 1-13 from DE 2017072712171600, which is attached to this office action. Clarification regarding the correct drawings to be used in this application are respectfully requested.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "sheetlike element" throughout the claim and it is unclear what is meant by “sheetlike” structurally.  The sheetlike element is assumed, by no means, to be flat smooth, but may have one or more curves and a relevant thickness and the thickness is smaller than either of the other two Cartesian dimensions as discussed in page 3, line 3-11 of the specification. Clarification is respectfully requested.
Claim 1 recites the limitation “the cushion portion being cushioned and providing a property desired for protecting an item to be packaged” and it is unclear what structure is meant by the cushion portion being cushioned (e.g. is there a subsequent cushion element underneath, or is the cushioned limitation reciting the function of the cushion portion). For the purpose of examination, the limitation is assumed to be an air chamber, capable of performing the function of providing a cushioning function, according to the specification page 11, ll. 1-5. Clarification is respectfully requested.
Claim 1 recites the limitation “wherein at least one edge portion” in line 5 and it is unclear if the limitation is referring back to the at least one edge portion of line 2 or of another 
Claim 2 recites the limitation "the detachable adhesive system" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation above is assume to refer to the “adhesive system” in line 5 of Claim 1.
Claim 2 contains the trademark/trade name “Post-it.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe reusable adhesive and, accordingly, the identification/description is indefinite.
Claim 2 recites the limitation “an adhesive layer with a sticky note adhesive effect” and it is unclear what the property of the adhesive layer is. For the purpose of examination, the “sticky note adhesive effect” is assumed to be an adhesive capable of reuse. Clarification is respectfully requested.
Regarding claim 2, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation “at least one edge portion” in line 6 and it is unclear if the limitation is referring back to the at least one edge portion of line 2 of Claim 1 or of another edge portion different than the one recited in line 2 of Claim 1. For the purpose of examination, the limitation is assumed to refer back to the at least one edge portion of line 2 in Claim 1. Clarification is respectfully requested.
Claim 10 recites the limitation "the releasable adhesive system" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation above is assume to refer to the “adhesive system” in line 5 of Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stekloff (US 5,791,476).

1: Stekloff teaches a cushioning material (a cushioning package container 10), capable of packaging purposes, comprising at least one sheetlike element (comprising 12 and 16), having at least one edge portion (edge portion at 18) delimiting the sheetlike element (edge portion at 18 delimits the top edge in Figure 3) and a cushion portion, the cushion portion being cushioned and providing a property desired for protecting an unclaimed item to be packaged (cushioning 

2: Stekloff teaches the claimed invention as discussed above for Claim 1 and Stekloff further teaches that wherein the detachable adhesive system (40) is designed so that it can be used after releasing at least one more time for a reattachment, in particular that the releasable adhesive system (the band 40 is a releasable adhesive that is capable of reuse, col. 3, ll. 55-58) has an adhesive layer with a sticky note adhesive effect, for example, a la Post-it®.

3: Stekloff teaches the claimed invention as discussed above for Claim 1 and Stekloff further teaches that the adhesive system comprises an adhesive strip extending continuously along the edge portion (40 is a continuous strip).

5: Stekloff teaches the claimed invention as discussed above for Claim 3 and Stekloff further teaches that the sheetlike element is rectangular in plan view (see rectangular shape in Figure 1), and that the edge portion on which the adhesive system (40 is transverse to the vertical direction .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stekloff (US 5,791,476) in view of Smith (US 2009/0078590).

4: Stekloff teaches the claimed invention as discussed above for Claim 1 except that the adhesive system comprises a non-continuous adhesive strip extending along the edge portion and/or individual adhesive dots.
Smith teaches that adhesives such as glue can be applied in a line or as a dot (paragraph 0045).
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stekloff (US 5,791,476).

10: Stekloff teaches the claimed invention as discussed above for Claim 1 and Stekloff further teaches an obvious method for cushioning an item (wrapping item 50) with the cushioning material of claim 1 (see Claim 1 above), comprising the following steps: wrapping the item (50) with the sheetlike element (comprising 12 and 16) or a plurality of associated sheetlike elements; and fastening at least one edge portion (edge portion of 18) of the sheetlike element or the sheetlike elements by means of the releasable adhesive system in particular with another edge portion of the sheetlike element (adhesive 40, may be of the type which is releasable from the front top edge portion 16 of the envelope 14 so that the package container 10 may be reusable if desired. col. 3, ll. 55-58). 

Allowable Subject Matter
Claims 6-7 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735